Citation Nr: 9917071	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-19 124	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to major depressive 
disorder and dysthymia.

2.  Entitlement to service connection for hypertension with 
heart disease, as secondary to major depressive disorder and 
dysthymia.

3.  Entitlement to a total disability rating based on 
individual unemployability


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1956.  This matter was previously before the Board 
in April 1998, when it was remanded to the aforementioned RO 
for additional development and due process concerns.  

At the time of the April 1998 remand, the issues before the 
Board included not only entitlement to service connection for 
COPD and hypertension with heart disease, but also 
entitlement to an increased rating for major depressive 
disorder and dysthymia (then rated as 50 percent disabling), 
and entitlement to a total disability rating based on 
individual unemployability (TDIU).  In a December 1998 rating 
decision, the RO granted a 100 percent schedular rating for 
the major depressive disorder and dysthymia, effective July 
15, 1994 (the date of the veteran's increased rating claim).  
Accordingly, this issue is no longer before the Board.

In April 1999, the RO returned the case to the Board for 
completion of appellate action on the matters remaining on 
appeal.  On June 16, 1999, the Board received notice from the 
RO that the veteran died in May 1999.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1951 to November 1956.

2.	On June 16, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, that the veteran died on May [redacted] 
1999.


CONCLUSION OF LAW

Because of death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on May [redacted] 1999, during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

